438 F.2d 538
Arlander PETTY, Plaintiff, PENN CENTRAL COMPANY, Defendant-Appellee, andClark Equipment Company, Defendant-Appellant.
No. 493.
Docket 35349.
United States Court of Appeals, Second Circuit.
Argued February 8, 1971.
Decided February 10, 1971.

Appellant seeks reversal of judgment order, United States District Court for the Southern District of New York, 322 F. Supp. 1324, Thomas F. Croake, J., holding it liable as third party defendant as fully indemnitor of defendant-appellee, New York Central Railroad, for injuries suffered by railroad employee while operator of appellant's equipment.
Jerome H. Shapiro, Henry W. Herbert, Thomas J. Smith, New York City, for defendant-appellee.
John Nielsen, Tidal B. Henry, Jr., Fogarty & Nielsen, New York City, for defendant-appellant.
Before WATERMAN and FRIENDLY, Circuit Judges, and McLEAN, District Judge.*
PER CURIAM:


1
One Arlander Petty, an employee of the New York Central Railroad, was found to be entitled under the Federal Employers Liability Act to damages against the Railroad for injuries suffered by him in the course of his employment. Petty was a fork lift operator and was injured when the boom of the machine collapsed upon him. It was owned by Clark Equipment Company which leased it to the Railroad.


2
The Railroad had timely filed a cross-claim for indemnity against Clark. This cross-claim was heard by Judge Croake below, who granted it in its entirety and filed a written unreported memorandum opinion.


3
We affirm the judgment below upon the opinion of Judge Croake.



Notes:


*
 Sitting by designation